Title: From Thomas Jefferson to F. H. Wright, 5 May 1826
From: Jefferson, Thomas
To: Wright, F. H.


Sir
Monto
May 5. 26.
I am very thankful to you for your  friendly letter of Apr. 15. after so many years of reflection & experience it is consolatory to me to learn that a f. c. still continues to approve of the line of my conduct in the transaction of the public affairs. with respect to my own embarrasmts, when I see so many persons failing who are so much better qualified for private business then I am, and so much less obstructed in their attention to their affairs, I cannot wonder that I too have fallen into their lot. for the  interest you are pleased to express towards my self accept my thanks  with the assurance of a due sensibility for  it’s kindness, and my great and personal respect.